361 So.2d 192 (1978)
Daniel Lopez PINO, Appellant,
v.
Robert A. LOPEZ et al., Appellees.
Nos. 77-1847, 77-2231.
District Court of Appeal of Florida, Third District.
July 5, 1978.
Rehearings Denied August 25, 1978.
*193 Heller & Kaplan and Seymour Kaplan, Miami, for appellant.
Sinclair, Louis, Siegel & Heath and Bayard E. Heath, Miami, for appellees.
Before PEARSON, HUBBART and KEHOE, JJ.
PER CURIAM.
These appeals are from the same summary final judgment for the defendants. This issue involved was whether a check issued and cashed in "Full and final payment for all goods, services and claims to date" was an accord and satisfaction. Plaintiff's affidavit in opposition to the motion for summary judgment was insufficient as a matter of law because it alleged conclusions of law without supporting facts. Cf. Freeman v. Equilease Corporation, 346 So.2d 619 (Fla. 3d DCA 1977); and Sherman v. Weintraub, 132 So.2d 421 (Fla. 3d DCA 1961). The defendant was entitled to a judgment as a matter of law. See MillerDunn Co. v. Green, 154 Fla. 72, 16 So.2d 637 (1944).
Affirmed.